Citation Nr: 0123819	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  97-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a service connection for a back 
disability. 

2.  Entitlement to an increased evaluation for postoperative 
residuals of bilateral meniscectomy, left knee, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1977.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision, which denied 
service connection for a right knee disability and an 
increased rating for the postoperative residuals of bilateral 
meniscectomy, left knee (service-connected left knee 
disability), and an August 1996 rating decision, which denied 
service connection for a back disability, as secondary to the 
service-connected left knee disability.  

In July 1998, in the course of this appeal, the Board denied 
service connection for a back disability, secondary to a left 
knee disability.  The Board, however, remanded for further 
development the issue of entitlement to service connection 
for a back disability on a direct basis.  That issue, 
therefore, remains in appellate status.  

The Board also remanded for further development entitlement 
to an increased evaluation for postoperative residuals of 
bilateral meniscectomy, left knee, and entitlement to service 
connection for a right knee disability, as secondary to the 
service-connected left knee disability.  The RO subsequently, 
in December 2000, granted service connection for a right knee 
disability secondary to the veteran's service-connected left 
knee disability.  That issue, therefore, is no longer on 
appeal.  However, the issue of entitlement to an increased 
evaluation for postoperative residuals of bilateral 
meniscectomy, left knee, remains on appeal.  



REMAND

In its July 1998 remand, the Board observed that the RO had 
evaluated the veteran's left knee disability under Diagnostic 
Code 5257, but had not evaluated that disability under 
provisions pertaining to arthritis.  Diagnostic Code 5257 
contemplates recurrent subluxation or lateral instability.  A 
May 1996 VA examination report of record indicated that the 
veteran's left knee disability was manifested by only slight 
lateral instability.  The examiner noted tenderness at the 
medial aspect of the left knee and range of motion 
measurements at 180 degrees extension and 112 degrees 
flexion.  Results of X-rays taken in conjunction with this 
report, moreover, evidenced mild degenerative arthritis of 
the left knee with osteophytes and narrowing of joint spaces.  
In addition, VA outpatient records, dated in January 1997, 
revealed that the veteran had been diagnosed with 
degenerative arthritis in his left knee.  Finally, the 
evidentiary record showed that the veteran had undergone 
meniscectomy.

The Board also observed that VAOPGCPREC 23-97, issued on July 
1, 1997, held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  The opinion cited Esteban v. Brown, 6 Vet. App. 
259 (1994) to support that availability of separate ratings.  
The RO, however, had not had the opportunity to consider this 
opinion or whether the manifestations of the service-
connected left knee disability may be assigned separate, 
compensable ratings under Diagnostic Codes 5003 and 5259, in 
addition to Diagnostic Code 5257.

The Board noted that the veteran's current 30 percent 
evaluation under Diagnostic Code 5257 had been in effect 
since December 3, 1977, and, thus, could not be reduced 
absent a showing of fraud.  See 38 C.F.R. § 3.951(b) (2000).

Concerning the claim for service connection for a back 
disability as a result of injury sustained during the 
veteran's active military service, the Board noted that 
service connection for a back disability has been denied by 
rating decisions in May 1978, of which the veteran was 
notified in June 1978, and in September 1994, of which the 
veteran was notified in that same month.  The hearing 
officer's decision and supplemental statement of the case in 
April 1997 did not clearly indicate whether the current claim 
for service connection for a back disability, as incurred 
during active military service, was a new claim or a reopened 
claim, nor did it address the finality of the previous rating 
decisions concerning this issue.  The Board indicated that 
matters should be addressed in a supplemental statement of 
the case and, if necessary, in an additional decision by the 
RO.

The Board also noted that the RO included the issue of 
entitlement to service connection for a back disability on a 
direct basis in the April 1997 supplemental statement of the 
case as a means of notifying the appellant of the Board 
decision concerning this issue.  Because the appellant filed 
a timely response to the supplemental statement of the case, 
the Board waived the filing of the substantive appeal as to 
this issue.  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  

The Board then directed the RO to accomplish certain 
development.  The Board, in this respect, directed the RO to 
re-evaluate the veteran's service-connected left knee 
disability and consider whether the manifestations of this 
disability warrants evaluation under separate diagnostic 
codes under Esteban and VAOPGCPREC 23-97.  The Board also 
directed the RO to consider whether the current claim for 
service connection for a back disability, as incurred during 
active military service, is a new claim or a reopened claim.  
If the latter, the RO was to address the finality of the 
previous rating decisions concerning this issue and whether 
new and material evidence has been submitted to reopen the 
claim.

The RO has not addressed whether the manifestations of the 
veteran's left knee disability warrants evaluation under 
separate diagnostic codes under Esteban and VAOPGCPREC 23-97.  
The RO also has not considered whether the current claim for 
service connection for a back disability, as incurred during 
active military service, is a new claim or a reopened claim.  

The Board is restrained by Court precedent from proceeding 
without the RO having followed all of the Board's own 
directives. 38 C.F.R. § 19.31 (2000); Stegall v. West, 11 
Vet. App. 268 (1998).  Consequently, the Board is compelled 
to remand the matter for additional examination consistent 
with the directives posed in the Board's prior remand.

The Board observes that on November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to the VCAA and the 
implementing regulations.  

This case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45620 (August 
29, 2001) is fully complied with and 
satisfied.

2.  The RO should re-evaluate the 
veteran's service-connected left knee 
disability and should consider whether 
the manifestations of this disability 
warrant evaluation under separate 
diagnostic codes under Esteban and 
VAOPGCPREC 23-97.

3.  The RO should consider whether the 
current claim for service connection for 
a back disability, as incurred during 
active military service, is a new claim 
or a reopened claim. If the latter, the 
RO should address the finality of the 
previous rating decisions concerning this 
issue and whether new and material 
evidence has been submitted to reopen the 
claim.

4.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, which 
should include any pertinent law, 
regulations, and discussion, and with a 
reasonable period of time within which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




